DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant's “Amendment” filed on 6/9/2022 has been considered.  
Rejection to Claims 1-20 under 35 USC 101 have not been overcome.  
Rejection to Claims 9 and 15 under 35 USC 112(a) have been overcome by cancellation.  
Rejection to Claims 1-20 under 35 USC 112(b) have been overcome by amendment to the claims.  
Claims 1-3, 8, 10-12, 14, 16, 18 are amended.
Claims 9 and 15 are cancelled.
Claims 1-8, 10-14 and 16-22 are currently pending and have been examined.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 00/00/2016 is being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities:
In Fig. 2, element 200 represents the “User Application”, however in Fig. 4, element 402 represents the “User Application”. The specification further recites in paragraph [0038] that element 200 is “an adaptive timing prediction system”. It is unclear if the user applications are different applications and if they are distinct from the adaptive timing prediction system.
Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-14 and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). The Examiner notes claims are given their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. As stated in paragraph [0071] of Applicant’s specification, a computer readable storage medium is not to be construed as being transitory signals per se. As such, for purposes of this examination, the examiner will interpret the computer-readable storage medium of claims 11-20 to be a non-transitory computer readable storage medium (i.e. directed to a statutory category of invention).

Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 11 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A computing system, comprising:
one or more processors; and
a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the processor to:
	receive, by an application element configured to receive information that is updated at a variable rate, information pertaining to an object;
	access feature data associated with the object and data associated with use of the application element, the feature data including a time horizon for the object and supplemental information associated with the object;
	based on the feature data and the data associated with use of the application element, generating a first polling frequency prediction including a first polling frequency for sending the polled information pertaining to the object to the application element; and
	invoking a polling function to send the polled information at the first polling frequency of the first polling frequency prediction generated to the application element.	

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations emphasized above are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the method is computerized, and the receiving and sending is performed by an application element, nothing in the claim element precludes the step from practically being performed by humans.  For example, but for the “by an application element” and “to the application element”, the steps of “receive”, “access”, “predict”, and “send” in the context of this claim encompasses sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
A computing system, comprising:
one or more processors; and
a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the processor to:
	receive, by an application element configured to receive information that is updated at a variable rate, information pertaining to an object;
	access feature data associated with the object and data associated with use of the application element, the feature data including a time horizon for the object and supplemental information associated with the object;
	based on the feature data and the data associated with use of the application element, generating a first polling frequency prediction including a first polling frequency for sending the polled information pertaining to the object to the application element; and
	invoking a polling function to send the polled information at the first polling frequency of the first polling frequency prediction generated to the application element.		

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing components) such that they amount to nothing more than mere instructions to implement or apply the abstract idea in a generic computing environment (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a computing system, processor(s), computer-readable storage medium, and application element, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of connecting to the internet) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as the internet).  For example, stating that method is computerized, and the sending and receiving are done by an application element, only generally links the commercial interactions to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of claim 11, taken individually or as a whole, the additional elements of claim 11 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.  
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receive information, send the information) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 11 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 1 is a method reciting similar functions as claim 11, and does not qualify as eligible subject matter for similar reasons. 
Claim 16 is a computer-readable storage medium reciting similar functions as claim 11, and does not qualify as eligible subject matter for similar reasons.
Claims 2-10 are dependencies of claim 1, claims 12-15 are dependencies of claim 11, and claims 17-20 are dependencies of claim 16. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the information is described by a web page (generally linking the abstract idea to a particular technological environment, sales activity)
wherein the first rate is predicted by a machine learning component (generally linking the abstract idea to a particular technological environment, sales activity and mathematical concept (e.g., formulas, equations, calculations))
wherein the machine learning component is trained using unsupervised learning to determine associations between the feature data and data associated with use of the application element; and supervised learning to predict the first rate (generally linking the abstract idea to a particular technological environment, sales activity and mathematical concept (e.g., formulas, equations, calculations))


Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over Grey, in view of Carlisle, U.S. 2018/0349485 A1 (hereafter referred to as “Carlisle”).

Regarding claim 1, Grey discloses a method of distributing information, the method comprising:
determining an application element [auction devices 200] configured to receive information that is updated at a variable rate [auction parameters], the information pertaining to an object ([0029] – auction devices 200 are used to present items being auctioned to a buyer and detect triggering conditions that automatically change an auction parameter; [0033] – “auction device 200 receives information from information sources 400 before, while and after conducting an auction. The information may be used to determine whether to automatically change an auction parameter based on which the auction is conducted”);
receiving feature data associated with the object and data associated with use of the application element [number of bids submitted], the feature data including a time horizon for the object [end time 470] and supplemental information associated with the object [“take it” price 450] ([0033] – “auction device 200 receives information from information sources 400 before, while and after conducting an auction; [0052] – auction parameters include the “take it” price 450, end time 470; [0063] – “triggering condition 520 associated with an item ID 510 may relate to…a number of bids submitted”);
based on the feature data and the data associated with use of the application element, predicting a first rate [rate of change] for sending the information about the object to the application element ([0071] – “the triggering conditions are identified by locating triggering conditions 520 stored in auction information database 258 which are associated with the item ID 510 of the item being auctioned”; [0072] – “Depending on the identified triggering conditions, such determination may require auction device 200 to request and receive information from one or more of information sources 400 or from other devices”; [0073] – “an auction parameter may be automatically changed by identifying auction parameter change instruction 530 associated with the met triggering condition 520 in auction parameter database 258 and changing an auction parameter according to the identified change instruction 530”; Claim 9 – “auction parameters is changed based on a rate of change of submitted bid prices”); and 
sending the information [auction parameters] at the first rate [rate of change] to the application element [auction device 200] ([0033] – the auction device 200 receives information before, while, and after conducting the auction; [0073] – If a triggering condition has been met, the auction parameter may be automatically changed by an auction parameter change instruction 530; Claim 9 – The auction parameters are changed based on a rate of change of submitted bid prices. Thus, the rate of change of submitted bid prices affects the rate the auction parameter change instruction is sent to the auction device in order to change auction parameters at that rate.
Grey does not explicitly teach generating a first polling frequency prediction including a first polling frequency for sending the polled information pertaining to the object to the application element; and invoking a polling function to send the polled information at the first polling frequency of the first polling frequency prediction generated to the application element.
Carlisle, on the other hand, teaches generating a first polling frequency prediction including a first polling frequency for sending the polled information pertaining to the object to the application element; and invoking a polling function to send the polled information at the first polling frequency of the first polling frequency prediction generated to the application element. [0475] In step 1040, platform 110 may determine a polling interval T. The polling interval T may be based on the source of the content and/or the behavior of the user. For example, if the source is updated frequently and/or the user is likely to view the content frequently (e.g., as determined by the artificial intelligence, described elsewhere herein (e.g., the predictive model described herein), based on the user's past behavior), platform 110 may set a shorter polling interval T, such that the polling will occur more frequently. On the other hand, if the source is updated infrequently and/or the user is likely to view the content infrequently, platform 110 may set a longer polling interval T, such that polling will occur less frequently. Thus, the polling interval T may be adjusted over time, based on changes in the type of content, source of the content, or the user's behavior (e.g., as determined by the artificial intelligence). Alternatively, polling interval T could be a preset, fixed, or default interval. (examiner notes that the limitations “for sending the polled information … and to send the polled information …” recite intended use and are not positively recited.  They are being given little weight and the broadest reasonable interpretation is being applied.)  Carlisle further discloses [0477] sending requested content to the platform in step 1046.
It would have been obvious to one of ordinary skill in the art to include in the system, as disclosed by Grey, the features, as taught by Carlisle, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Grey, to include the teachings of Carlisle, in order to poll sources at varying intervals (Carlisle: [0467]). 



	Regarding claim 2, Grey and Carlisle teach the method of claim 1. Grey further discloses wherein the data associated with use of the application element comprises a number of users of the information ([0063] – item ID 510 may relate to number of bids submitted…recent bidding histories of all buyers, of all sellers).
Carlisle, on the other hand, teaches polled information. [0475] In step 1040, platform 110 may determine a polling interval T. The polling interval T may be based on the source of the content and/or the behavior of the user. For example, if the source is updated frequently and/or the user is likely to view the content frequently (e.g., as determined by the artificial intelligence, described elsewhere herein (e.g., the predictive model described herein), based on the user's past behavior), platform 110 may set a shorter polling interval T, such that the polling will occur more frequently. On the other hand, if the source is updated infrequently and/or the user is likely to view the content infrequently, platform 110 may set a longer polling interval T, such that polling will occur less frequently. Thus, the polling interval T may be adjusted over time, based on changes in the type of content, source of the content, or the user's behavior (e.g., as determined by the artificial intelligence). Alternatively, polling interval T could be a preset, fixed, or default interval. Carlisle further discloses [0477] sending requested content to the platform in step 1046.
It would have been obvious to one of ordinary skill in the art to include in the system, as disclosed by Grey, the features, as taught by Carlisle, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Grey, to include the teachings of Carlisle, in order to poll sources at varying intervals (Carlisle: [0467]). 


	Regarding claim 3, Grey and Carlisle teach the method of claim 1. Grey further discloses wherein the information is described by a web page ([0049] – “Web browser 392 may be executed by microprocessor 310 to transmit and receive information to and from the World Wide Web and, in particular, to and from Web server 254 of auction device 200”).
Carlisle, on the other hand, teaches polled information. [0475] In step 1040, platform 110 may determine a polling interval T. The polling interval T may be based on the source of the content and/or the behavior of the user. For example, if the source is updated frequently and/or the user is likely to view the content frequently (e.g., as determined by the artificial intelligence, described elsewhere herein (e.g., the predictive model described herein), based on the user's past behavior), platform 110 may set a shorter polling interval T, such that the polling will occur more frequently. On the other hand, if the source is updated infrequently and/or the user is likely to view the content infrequently, platform 110 may set a longer polling interval T, such that polling will occur less frequently. Thus, the polling interval T may be adjusted over time, based on changes in the type of content, source of the content, or the user's behavior (e.g., as determined by the artificial intelligence). Alternatively, polling interval T could be a preset, fixed, or default interval. Carlisle further discloses [0477] sending requested content to the platform in step 1046.
It would have been obvious to one of ordinary skill in the art to include in the system, as disclosed by Grey, the features, as taught by Carlisle, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Grey, to include the teachings of Carlisle, in order to poll sources at varying intervals (Carlisle: [0467]). 


	Regarding claim 4, Grey and Carlisle teach the method of claim 1. Grey further discloses wherein the supplemental information comprises a value of the object ([0056] – ““take it” price 450 is similar to a retail price for the item”).

	Regarding claim 5, Grey and Carlisle teach the method of claim 1. Grey further discloses
wherein the object is a commodity and the value is a current market price ([0029] – “present items being auctioned to a buyer”; [0056] – ““take it” price 450 is similar to a retail price for the item”).

	Regarding claim 6, Grey and Carlisle teach the method of claim 1. Grey further discloses wherein the object is an item in a bidding system and the value is a bid price for the item ([0029] – “auction devices 200 may be used to present items being auctioned to a buyer”; [0054] – “Starting bid price 430 specifies a bid price at which bidding for the associated item will begin”).

	Regarding claim 7, Grey and Carlisle teach the method of claim 1. Grey further discloses wherein the time horizon is a deadline defined by a date and time ([0075] – “he auctioned is determined to be over if a current time is equal to an end time 470 associated with the auction”; Fig. 5 shows the end time 470 is “2/28/01 12:00 PM”).

Regarding claim 8, Grey and Carlisle teach the method of claim 1. 
Carlisle, further teaches wherein the first polling frequency prediction is generated predicted by a machine learning component. [0475] In step 1040, platform 110 may determine a polling interval T. The polling interval T may be based on the source of the content and/or the behavior of the user. For example, if the source is updated frequently and/or the user is likely to view the content frequently (e.g., as determined by the artificial intelligence, described elsewhere herein (e.g., the predictive model described herein), based on the user's past behavior), platform 110 may set a shorter polling interval T, such that the polling will occur more frequently. On the other hand, if the source is updated infrequently and/or the user is likely to view the content infrequently, platform 110 may set a longer polling interval T, such that polling will occur less frequently. Thus, the polling interval T may be adjusted over time, based on changes in the type of content, source of the content, or the user's behavior (e.g., as determined by the artificial intelligence). Alternatively, polling interval T could be a preset, fixed, or default interval. Carlisle further discloses [0477] sending requested content to the platform in step 1046.
It would have been obvious to one of ordinary skill in the art to include in the system, as disclosed by Grey, the features, as taught by Carlisle, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Grey, to include the teachings of Carlisle, in order to poll sources at varying intervals (Carlisle: [0467]). 

Regarding claim 10, Grey and Carlisle teach the method of claim 1. 
Carlisle, further teaches generating a second polling frequency prediction including a second polling frequency for sending the polled information pertaining to the object to the application element, and invoking the polling function to send the polled information at the second polling frequency of the second polling frequency prediction generated to the application element.. [0475] In step 1040, platform 110 may determine a polling interval T. The polling interval T may be based on the source of the content and/or the behavior of the user. For example, if the source is updated frequently and/or the user is likely to view the content frequently (e.g., as determined by the artificial intelligence, described elsewhere herein (e.g., the predictive model described herein), based on the user's past behavior), platform 110 may set a shorter polling interval T, such that the polling will occur more frequently. On the other hand, if the source is updated infrequently and/or the user is likely to view the content infrequently, platform 110 may set a longer polling interval T, such that polling will occur less frequently. Thus, the polling interval T may be adjusted over time, based on changes in the type of content, source of the content, or the user's behavior (e.g., as determined by the artificial intelligence). Alternatively, polling interval T could be a preset, fixed, or default interval. Carlisle further discloses [0477] sending requested content to the platform in step 1046.
It would have been obvious to one of ordinary skill in the art to include in the system, as disclosed by Grey, the features, as taught by Carlisle, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Grey, to include the teachings of Carlisle, in order to poll sources at varying intervals (Carlisle: [0467]). 


	Regarding claim 11, all the limitations in system claim 11 are closely parallel to the limitations of method claim 1 analyzed above and rejected on the same bases. Grey further discloses a computing system comprising: one or more processors and a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor (Claim 17 – “processor; and a storage device in communication with said processor and storing instructions adapted to be executed by said processor”). 

Regarding claim 12, all the limitations in system claim 12 are closely parallel to the limitations of method claim 2 analyzed above and rejected on the same bases. 

Regarding claim 13, all the limitations in system claim 13 are closely parallel to the limitations of method claim 4 analyzed above and rejected on the same bases. 

Regarding claim 14, all the limitations in system claim 14 are closely parallel to the limitations of method claim 6 analyzed above and rejected on the same bases. 
Regarding claim 15, all the limitations in system claim 15 are closely parallel to the limitations of method claim 8 analyzed above and rejected on the same bases. 



Regarding claim 16, all the limitations in computer-readable storage medium claim 16 are closely parallel to the limitations of method claim 1 analyzed above and rejected on the same bases. Grey further discloses a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by a computing device (Claim 17 – “processor; and a storage device in communication with said processor and storing instructions adapted to be executed by said processor”).

Regarding claim 17, all the limitations in computer-readable storage medium claim 17 are closely parallel to the limitations of method claim 7 analyzed above and rejected on the same bases. 

Regarding claim 18, all the limitations in computer-readable storage medium claim 18 are closely parallel to the limitations of method claim 10 analyzed above and rejected on the same bases. 

Regarding claim 19, all the limitations in computer-readable storage medium claim 19 are closely parallel to the limitations of method claim 4 analyzed above and rejected on the same bases. 

Regarding claim 20, all the limitations in computer-readable storage medium claim 20are closely parallel to the limitations of method claim 5 analyzed above and rejected on the same bases.

Regarding claim 21, all the limitations in system claim 21 are closely parallel to the limitations of method claim 8 analyzed above and rejected on the same bases. 

Regarding claim 22, Grey and Carlisle teach the method of claim 21. 
Carlisle, further teaches wherein the machine learning model utilizes at least one of a clustering-based model, a forecasting-based model, or a smoothing-based model to generate the first polling frequency prediction... [0345] The application may train a predictive model (forecasting-based model) for each user, using a user-biased training set, such that the search results for a particular user will be different than the search results for a different user. To generate the predictive model, the application may utilize feature selection to automatically identify and select features (i.e., data) that are most relevant to the user-biased search results. The application may then perform a gradient descent to solve a linear regression on the selected features, to generate an algorithm representing the predictive model for the particular user. This predictive model represents the artificial intelligence used for identifying user-biased search results for the user. The predictive model may be continually trained, as the user's biases change (e.g., as the user continues to interact with the application), so that it evolves with the user. The output of step 525 is a set of user-biased search results, produced by the artificial intelligence (e.g., predictive model for the particular user), from all available sources. [0475] In step 1040, platform 110 may determine a polling interval T. The polling interval T may be based on the source of the content and/or the behavior of the user. For example, if the source is updated frequently and/or the user is likely to view the content frequently (e.g., as determined by the artificial intelligence, described elsewhere herein (e.g., the predictive model described herein), based on the user's past behavior), platform 110 may set a shorter polling interval T, such that the polling will occur more frequently. On the other hand, if the source is updated infrequently and/or the user is likely to view the content infrequently, platform 110 may set a longer polling interval T, such that polling will occur less frequently. Thus, the polling interval T may be adjusted over time, based on changes in the type of content, source of the content, or the user's behavior (e.g., as determined by the artificial intelligence). Alternatively, polling interval T could be a preset, fixed, or default interval. Carlisle further discloses [0477] sending requested content to the platform in step 1046.
It would have been obvious to one of ordinary skill in the art to include in the system, as disclosed by Grey, the features, as taught by Carlisle, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Grey, to include the teachings of Carlisle, in order to poll sources at varying intervals (Carlisle: [0467]). 







Response to Arguments
The claim objections have been overcome by amendment to the claims.
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 112(a) and (b) have been fully considered and are persuasive.  
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 101 have been fully considered but they are not persuasive.  
Applicant argues that generating a first polling frequency prediction including a first polling frequency for sending the polled information pertaining to the object to the application element and invoking a polling function to send the polled information at the first polling frequency of the first polling frequency prediction generated to the application element are not business relations or advertising, marketing or sales activities.”
Examiner disagrees. Predicting a frequency for polling information pertaining to an object is described in applicant’s specification as ensuring that information does not become stale and is provided to users in a timely manner, for example to provide access information on an online auction site or a bidding system (background, summary).  For example, technologies using machine learning are used to predict optimal polling and refresh frequency for providing bidding information for an auction item and determining when to update bid information on a page.  The predicting a polling frequency and sending polled information at the frequency are done in order to provide sales and/or marketing data to users of bidding sites.  

Applicant’s arguments with respect to rejection of the claim under 35 USC 102/103 have been considered but are moot in view of new grounds of rejection. 
Applicant argues that Grey fails to disclose “invoking a polling function to send the polled information at the first polling frequency of the first polling frequency prediction generated to the application element.”
However, Grey is not relied upon to teach this limitation in the claims.  Examiner directs Applicant’s attention to the office action, above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625